Citation Nr: 0214131	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to February 
1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought. 

The case was previously before the Board in February 2001, at 
which time it was Remanded to obtain additional records.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The record demonstrates that back complaints in service 
resolved without residuals. 


CONCLUSION OF LAW

A back disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  For example, the RO notified the veteran as to 
specific aspects of the VCAA on August 20, 2001.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, the 
veteran's representative has acknowledged the new law in its 
pleadings.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence, 
such as that referenced above, has informed the appellant of 
the information and evidence needed to substantiate the 
claim(s); thus, the VA's notification requirements have been 
satisfied. 

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board recognizes that the veteran presented with what was 
assessed as a lumbar strain after swimming in January 1962 
and that the record also reflects him presenting on two 
occasions with lumbar complaints between late October and 
early November 1963 for what was then assessed as a muscle 
strain.  However, service medical records are otherwise 
silent as to complaints, treatment or diagnoses relating to 
the lumbar back for the balance of his period of service .  
Moreover, his separation examination reported a spine 
entirely within normal limits.  It bears additional emphasis 
that the examiner noted, in conjunction with the separation 
examination, that the veteran's medical history was 
"reviewed and determined to be of no medical significance".  
In other words, no permanent abnormality was clinically 
identified at separation despite the earlier mentioned back 
complaints.

Medical records do not demonstrate degenerative disc disease 
or any back condition within a year after separation.  Thus, 
entitlement on a presumptive basis is precluded.

In the 1990's, approximately 30 years after separation, a 
variety of medical problems affecting the veteran became 
manifest, to include migraine headaches, diabetes, 
hypertension, colon cancer as well as degenerative disc 
disease.  Relevant to the instant claim, a MRI showed facet 
hypertrophy and degenerative disc disease with a bulging disc 
to the left side and mild degenerative changes with chronic 
radicular components.  The examiner did not recommend 
surgical intervention, but he did recommend weight loss and 
exercises.  The Board additionally notes that several 
Certifications from Health Care Provider Forms indicate the 
onset of chronic headaches and degenerative joint disease of 
the lower spine in January 1992, see e.g. form dated February 
1995, rather than associating same to the veteran's military 
service.

The veteran asserts that his back complaints are of service 
origin.  However, the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

That an injury incurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  A 
showing of the chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings, or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  If there is a showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  The Board notes that 
the veteran was routinely seen in service for a variety of 
other complaints which seemed to resolve without residuals.  
Thus, the fact that the veteran was seen on a few occasion 
for back complaints is not of particularly noteworthy 
significance.  Here, the preponderance of the evidence is 
against the presence of a chronic back condition in service.  
In fact, considering the relatively few complaints in service 
together with the results of the veteran's separation 
examination, the Board concludes that the veteran's back 
complaints in service were acute and transitory and that they 
resolved without residuals.  Moreover, at least some of the 
veteran's current symptomatology, i.e. radiculopathy, was not 
noted in service at all. 

In this case the clinical records demonstrating onset of back 
pathology so long after service, together with the separation 
examination and the absence of medical records in the interim 
weigh heavily against the claim.  Accordingly, the 
preponderance of the evidence is against an association 
between the claimed disorder and service.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).   


ORDER

Entitlement to service connection for back disorder is 
denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

